Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use term “means” coupled with functional language without reciting sufficient structure to perform the recited function and the means are not preceded by a structural modifier. Such claim limitations are: “a means for updating said data in said data structure corresponding to 20progress of completion of said work packages; and a means for communicating said updated data from said data structure to said frontline supervisor,  said administrator users, said project planner users, and said project manager users … and wherein said frontline system comprises means to verify crew member attendance at a job safety meeting” in claim 1. Reviewing the specification Applicant refers to updating data related to progress of completion on page 10 lines 18-26 within the user interface. Therefore for examination purposes this “means for updating said data” is a processor. Referring to “a means for communicating said updated data” applicant discloses on page 19 lines 7-15 that the systems are in digital communication with each other through digital communication channels such as a cloud that is a network connection and other direct digital communication connections can be used alternatively to the cloud. For examination purposes the examiner is interpreting that “a means for communicating said updated data” is a network for facilitating communication. Referring to means to verify crew member attendance at a job safety meeting, applicant discloses on page 56 lines 18-27 that the frontline system allows the verification of attendance by obtaining a signature or pin entered in the user interface.  Applicant discloses on page 21 lines 3-7 that the frontline systems includes a variety of digital equipment devices, such as a laptop, cell phone, or tablet. For examination purposes the examiner is interpreting the frontline system to be a user device capable of performing authentication.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is “a frontline system configured for use by frontline supervisor users in5 the field during actual project construction”. Applicant discloses on page 21 lines 3-7 that the frontline systems 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over O’Callaghan et al. (WO 2015157792) in view of Moss et al. (US 20190012926).



The particular type of different users using the back office system, the particular information inputted in the user interface of the back office system, particular information displayed in the frontline system user interface, and particular information inputted in the frontline system user interface is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the particular type of different users using the back office system, the particular information inputted in the user interface of the back office system, particular information displayed in the frontline system user interface, and particular information inputted in the frontline system user interface that affects inputting information or displaying information. The disclosure regarding these functions is on page 8 lines-25-28, page 6 lines 24-26, page 32 lines 1-8, page 45 lines 1-11, page 52 lines 14-19, page 56 lines 9-14. Applicant does not recite or show how the The particular type of different users using the back office system, the particular information inputted in the user interface of the back office system, particular information displayed in the frontline system user interface, and particular information inputted in the frontline system user interface affects the steps of inputting information and displaying information. The functions of inputting information and displaying information are performed in the same manner regardless of the particular type of different users using the back office system, the particular information inputted in the user interface of the back office system, particular information displayed in the frontline system user interface, and particular information inputted in the frontline system user interface 

The examiner additionally notes that “wherein said user interface within said back office system comprises a user interface engageable by the project planner and project manager users for entry of hazards and hazard mitigations for a work project,  Page 5 of 8 wherein said frontline system comprises a user interface to display the hazards and hazard mitigations for the work project and to add additional job safety issues that were not planned” are intended uses of the users interfaces associated with the back office system and frontline system respectively and therefore hold little patentable weight. 

O’Callaghan, which is directed to real-time monitoring and management of a construction project, discloses 

A construction labor management system, comprising: a frontline system configured for use by frontline supervisor users in5 the field during actual project construction; (O’Callaghan Figure 1 and paragraph 12 the invention includes a plurality of remote computer devices configured to facilitate communication with the host server, each of the devices being capable of obtaining data from a construction site in relation to workers and equipment usage and to transmit said data to host server for processing.)

 a central computer system in digital communication with said frontline system; (O’Callaghan Figure 1 and paragraph 12 the invention includes a plurality of remote computer devices configured to facilitate communication with the host server, each of the devices being capable of obtaining data from a construction site in relation to workers and equipment usage and to transmit said data to host server for processing in conjunction with O’Callaghan paragraph 40 disclosing the server typically includes a CPU and memory operably connected to the CPU.)

 a back office system in communication with said frontline system and said central computer system, and divided into setup and configuration and10 project planning; (O’Callaghan Figure 1 and O’Callaghan paragraph 53 the project builder/editor enables users to build projects, assign hierarchy, and properties to different tasks. Each user is able to access the host server by way of a computer device, such as a phone, tablet, or PC. This allows the remote user to communicate with the server to collect or transmit information. O’Callaghan paragraph )

a user interface within said back office system configured for use by administrator users, project planner users, and project manager users, and configured to facilitate creation and setup of a work breakdown structure (WBS) in the system that is specific to the administrator users, project planner users, and project manager users; (O’Callaghan paragraph 41 disclosing that the system requires various users to collect and transmit real-time information to the host server based upon their predetermined role in the project via the user interface on the computer device. The user interface may be a software application on the use’s device or stored on the server and is the type of user interface available for the user is based on the position of responsibility of the user. O’Callaghan paragraphs 53-54 the project builder/editor enables users to build projects, assign hierarchy, and properties to different tasks. Not all users will have access to this function. Engineers and Project Managers will have access to most of the features. CEO level users have greater access. Figure 55 the project editor enable high tier users to edit project structure and input base data such as shown in Figures 5 and 6. O’Callaghan paragraph 63 disclosing that users may define Area, SubArea and SubSubArea and corresponding relationship for organizing project data as shown in Figure 9.) 
	
15 a data structure in said central computer system configured to include data corresponding to a plurality of work packages wherein each said work package is further divided into a the lowest level segmentations in the work breakdown structure; (O’Callaghan paragraph 13 disclosing the host server includes database storage arranged with a data structure having: a plurality of defined areas relating to physical regions and/or features of the construction project; a plurality of defined activities relating to classes of actions to be performed during the construction project; and a plurality of defined tasks each comprising a selected one of said areas linked with a selected one of said activities; and wherein data obtained from the construction site regarding worker activity, equipment usage and material quantities on the construction site is stored in the database against corresponding said defined tasks.)

a means for updating said data in said data structure corresponding to 20progress of completion of said work packages; (O’Callaghan paragraph 14 disclosing in another aspect of the invention there is provided a method of real-time monitoring and management of a construction project comprising: receiving daily data regarding worker activity and equipment usage on a construction site; processing said data upon receipt to generate a continuously updated plurality of reports incorporating said received data; providing access to said reports in accordance with a predetermined level of authority within a construction company. O’Callaghan paragraph 89 disclosing that the quantities logging screen enable users to selects the logged tasks for a day and assign quantities to the selected tasks. Quantities may be logged as actual units or as a percentage complete, the system will calculate the alternative value automatically. O’Callaghan paragraph 187 the computing devices typically include a processor for executing instructions stored in the memory.) 

and a means for communicating said updated data from said data structure to said frontline supervisor, said administrator users, said project planner users, and said project manager users.25 (O’Callaghan Figure 1 and paragraph 39 disclosing that the host server communicates with the distributed computing network via wired or wireless communication channels such that users may access the host server through their computing device to provide and receive information therefrom. O’Callaghan paragraph 97 the system is arranged to automatically communicate to users for example project events such as site safety issues, timesheet completion, or adverse weather warnings. O’Callaghan paragraph 99 the system processes information in real-time to present graphical analysis and up-to date reports of progress and productivity to all levels of users. )

and, wherein said user interface within said back office system comprises a user interface engageable by the project planner and project manager users for entry of hazards and hazard mitigations for a work project, (O’Callaghan paragraph 41 disclosing that the system requires various users to collect and transmit real-time information to the host server based upon their predetermined role in the project via the user interface on the computer device. The user interface may be a software application on the use’s device or stored on the server and is the type of user interface available for the user is based on the position of responsibility of the user. O’Callaghan paragraph 53 disclosing the project builder/editor enables users to build projects, assign hierarchy, and properties to different tasks. Each user is able to access the host server by way of a computer device, such as a phone, tablet, or PC. This allows the remote user to communicate with the server to collect or transmit information. O’Callaghan paragraph 55 disclosing the Project Editor enables high tier users to enter worker details, enter equipment details, define project areas, define project activities, link project areas with project activities, and establishing various project budgets.)

Serial No. 16/101,292 Page 5 of 8wherein said frontline system comprises a user interface to display the hazards and hazard mitigations for the work project and to add additional job safety issues that were not planned, (O’Callaghan paragraph 41 disclosing that the system requires various users to collect and transmit real-time information to the host server based upon their predetermined role in the project via the user interface on the computer device. The user interface may be a software application on the use’s device or stored on the server and is the type of user interface available for the user is based on the position of responsibility of the user. O’Callaghan paragraph 53 disclosing the project builder/editor enables users to build projects, assign hierarchy, and properties to different tasks. Each user is able to access the host server by way of a computer device, such as a phone, tablet, or PC. This allows the remote user to communicate with the server to collect or transmit information. O’Callaghan paragraph 55 disclosing the Project Editor enables high tier users to enter worker details, enter equipment details, define project areas, define project activities, link project areas with project activities, and establishing various project budgets). O’Callaghan paragraph 90 disclosing following completion of the daily logging procedure the user is returned to the Daily Entry Lobby (step 124). Alternatively the user may be returned to a comments screen where they may be able to make comments on issues that may have arisen on site and/or to capture and record the weather conditions, which is described further below.)

 and wherein said frontline system comprises means to verify crew member attendance at a job safety meeting 

However Moss, which is directed to a user interface for enhanced safety and training compliance teaches, and wherein said frontline system comprises means to verify crew member attendance at a job safety meeting. (Moss paragraph 51 teaching the interface module 205 may verify the identity of the attendee in conjunction with location module 210 in association with determining whether the location of the mobile device of the attendee matches the location of the in-person event. As stated, in some cases, the attendee may be authenticated based at least in part on verifying user credentials. Additionally or alternatively, the attendee may be authenticated based at least in part on interface module 205 verifying at least one of a written signature of the attendee, a fingerprint of the attendee, a voice signature of the attendee, and a facial signature of the attendee, some other biometric identifier, or any combination thereof.  As another example, the user interface associated with the event system may record the attendee writing his/her signature on a screen of the associated mobile device and interface module 205 may compare the captured signature with a saved written signature of the attendee to verify the signatures match. In some cases, interface module 205 may verify the fingerprint signature of the attendee in conjunction with a fingerprint scanner on the mobile device.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in O’Callaghan and Moss as Moss further develops on the verification of a user’s attendance at an event, such as a safety and training meeting. 

Therefore one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in O’Callaghan in view of Moss to incorporate and wherein said frontline system comprises means to verify crew member attendance at a job safety meeting the motivation of facilitating the recording of attendance at a meeting (Moss paragraph 24) through using one of several authentication techniques associated with a smartphone. (Moss paragraph 51)
Response to Arguments
Applicant’s arguments filed February 3, 2021 have been fully considered.
In response to Applicant’s amendments and arguments on page 6 with regards to the claim objection, the examiner finds Applicant’s amendments persuasive and has withdrawn the claim objection. 
In response to Applicant’s amendments and arguments on page 6 with regards to the Objection of the Drawings, the examiner finds Applicant’s amendments persuasive and has withdrawn the objection. 

In response to Applicant’s amendments and arguments regarding the art rejections on pages 7-8, Applicant’s arguments are directed to that the cited art fails to provide for the amended subject matter. This argument is rendered moot in view of the cited portions of O’Callaghan provided in view of Moss. 
Therefore the examiner has maintained the 103 rejection.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/M.J.M./
Examiner, Art Unit 3689

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689